


Exhibit 10.46
SEVERANCE AGREEMENT AND RELEASE


THIS SEVERANCE AGREEMENT AND RELEASE (this "Agreement") is made by and between
Mark W. Hianik (hereinafter referred to as "Employee"), and Dex One Corporation
(hereinafter, unless he context indicates to the contrary, is deemed to include
its subsidiaries, affiliates, predecessors, successors and assigns, referred to
as "Dex One" or the "Company").


WITNESSETH THAT:





WHEREAS, Employee was employed by the Company since the date specified in
Appendix B; and




in Appendix B;

WHEREAS, Employee has been terminated from the Company as of the date set forth





WHEREAS, the parties to this Agreement desire to enter into an agreement
memorializing certain benefits and severance compensation payable to Employee;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and of the actions taken pursuant to this Agreement, the
parties agree as follows:


1. Employee's employment with the Company is terminated, pursuant to Sections
3.1 and 4.2 of the Dex One Corporation Severance Plan - Senior Vice President
(the "Pian"), a copy of which is attached to this Agreement as Appendix A,
effective on the date specified in Appendix B ("Eligible Termination Date").


2. Employee shall be entitled to, and Company hereby agrees to provide to
Employee, the benefits and severance payments, as well as any other
entitlements, set forth in the Plan, in accordance with the provisions of the
Plan; provided, however, that in lieu of the Pro Rata Bonus Payout (as defined
in the Plan) to which Employee would otherwise be entitled under the Plan,
Employee shall be entitled to additional severance compensation in the amount of
Seventy-One Thousand and Sixty­ Three Dollars ($71,063) (the "Additional
Severance"). As required by the Plan, the receipt of the benefits and severance
payments, as well as the Additional Severance, is contingent upon Employee
signing (and not revokinq) and complying with the promises made in this
Agreement.


3. For the purpose of this Agreement, the terms "Confidential Information,"
"Proprietary Information" and "Trade Secrets" shall include, but not be limited
to, all information not generally known to the public at large relating to Dex
One's business and business practices (in the broadest sense), which is
obtained, observed or developed by Employee as a consequence of or throughout
the employment relationship with Dex One and which, if lost, disclosed,
compromised or used other than in performance of Employee's assigned job duties,
could potentially result in (a) any loss of business, competitive
disadvantage, financial or operational damage, embarrassment andlor any loss of
goodwill to or for Dex




--------------------------------------------------------------------------------




One or (b) unfair competitive advantage to any competitor. Examples of Dex One
Trade Secrets, Confidential Information and Proprietary Information include, but
are not limited to, patterns, processes, formulas, computer and training
programs, models, devices, designs, compilations, promotional,
marketing and sales programs and strategies, profit and margin data, market
andlor product research and development data, pricing policies, marketing and
promotional campaigns, operational policies, procedures, methods, processes and
materials, lists of customers and clients, customer preferences, business
strategies and methodologies,strategic or business plans, training manuals and
methodologies, personnel data, incentive packages, compensation data and
employee performance data, securities transactions by employees, and related
information or data that Dex One furnishes to or obtains from its customers,
partners, clients, subsidiaries, parent or related organizations, all of which
Dex One asserts provides Dex One with an opportunity to obtain an advantage over
competitors who do not have access to the same information. In addition, the
parties acknowledgethat (a) Dex One has in the past and may in the future devote
significant time, effort and money to identifying and attracting new clients and
expanding






into new markets, (b) Dex One enjoys a widespread reputation for quality and
service which has earned Dex One valuable good-will, and (c) Dex One's
recruitment and training of high quality sales, marketing and operations
personnel is a significant factor in its success, (d) so that accordingly all
relevant information concerning each of these factors shall also be deemed to
constitute Dex One Trade Secrets, Confidential Information and Proprietary
Information. Without limiting the generality of the foregoing, the existence and
terms and conditions of this Agreement shall also constitute Confidential
Information of Dex One.


4. The parties acknowledge that as a result of Employee's employment
relationship with Dex One, Employee has been exposed to and has had access to
Dex One's Trade Secrets, Confidential Information and Proprietary Information,
the disclosure or unauthorized use of which would cause irreparable harm to Dex
One. Accordingly, the parties agree to the following provisions:


(a) Employee will not for all time use or use for others or in any way assist
others to use, disclose, communicate, furnish, divulge or make accessible to
others, any of Dex One's Trade Secrets, Proprietary Information or Confidential
Information, unless authorized to do so by Dex One in writing; and


(b) Upon Employee's Eligible Termination Date or at any time prior to the
Eligible Termination Date as the Company may request, Employee will immediately
return to Dex One any and all property, documents or records in the Employee's
possession, custody or control that constitute Dex One's Trade Secrets,
Confidential Information and Proprietary Information; provided, however, that
Employee may retain a copy of his or her electronic contacts file.


5. During the twelve (12) months following the Eligible Termination Date,
Employee will not engage in any of the following activities on Employee's own
behalf or in any capacity on behalf of another person, company or other entity
(collectively "others"):


(a) Engage in any business (or assist others to engage in any business) that is
Directly Competitive with Dex One's Business in which or as a part of which he
would perform services that are the same or substantially similar to those
Employee performed for the Company (this subparagraph restricts competition only
within the geographic territories for which Employee was responsible during his
or her employment with the Company);


(b) Have any Material Interest in any person, company or entity that is Directly
Competitive with Dex One's Business;


(c) Directly or indirectly induce, encourage or solicit an employee of Dex One
with whom he had direct personal contact to terminate his or her employment with
Oex One; or


(d) Directly or indirectly solicit or attempt to solicit any business that is
Directly Competitive with Dex One's Business from any Customer or Prospective
Customer of Dex One with whom Employee had any contact on behalf of Dex One
during the last twelve months of Employee's employment with Dex One.


As used in this Paragraph 5, the following terms shall have the meanings
specified immediately below:


•
"Oex One's Business" means the provision of a broad range of marketing products
and services to generate customer leads for local, regional and national
businesses, including developing messaging, optimizing marketing programs and
leveraging products such as online and mobile search solutions, print and online
yellow pages directories, voice based search platforms, a large pay-per-click ad
network, and related products and services.



•
"Directly Competitive" means any business or activity that is the same as or
substantially similar to Oex One's Business.



•
"Material Interest" means the ownership of more than five percent (5%) of the
total outstanding equity of a company or other entity, or the right to control
the management, operations or affairs of others, or the exercise of control over
or the management of others.



•
"Customer" means any person, company or other entity that has entered into an
agreement or similar business arrangement with Dex One relating to Dex One's
Business.



•
"Prospective Customer" means any person, company or other entity that Dex One
reasonably identifies as a potential customer and who, at any time during the
last twelve months of Employee's employment with Dex One, Employee had knowledge
that Dex One has had contact with concerning that person, company or other
entity becoming a customer of Dex One.



Each of Employee's obligations under this Agreement shall benefit each of Dex
One's parent, subsidiary, affiliated companies, predecessors, successors and
assigns (each a "Related Company") to the same extent as if such obligations
were expressly and separately stated as being owed to each Related Company and
that each Related Company is intended to be a third party beneficiary of this
Agreement and is entitled to enforce the provisions in this Agreement included
for its protection.


Employee agrees to disclose the foregoing covenants and restrictions set forth
in this Paragraph 5 to all of Employee's prospective employers during the
duration of the covenants set forth above. Employee also agrees and acknowledges
that this Agreement does not impair Employee's ability to earn a livelihood, is
not a restraint on trade, and that the restrictions and provisions set forth
herein are reasonable in time and geographic scope.


6. Employee shall not make any (i) derogatory statement about the Company or its
officers or employees or (ii) written or oral statement, news release or other
announcement relating to Employee's employment by the Company or relating to the
Company, its business, affiliates, business partners, clients, customers or
personnel, in each case which is designed or reasonably likely to embarrass,
malign, criticize or defame or result in the disrepute of any of the foregoing
persons.


7. To the extent the Company is not obligated to publicly disclose some or all
of the terms of this Agreement (either in a filing with the Securities and
Exchange Commission or otherwise), Employee agrees:


(a) to keep the existence and terms of this Agreement in strict confidence,
except as required by Paragraph 5 above and applicable law, provided that
Employee may disclose the terms of the Agreement to his or her immediate family,
state or federal administrative agencies including taxing authorities. and those
with a legal or financial need to know. such as his or her lawyer or accountant,
in which case, Employee is required to disclose to the receiving party. in full,
the confidentiality and non­ disparagement provisions within this Agreement, and
Employee shall bear full responsibility for any breach of such provisions by the
receiving party; and


(b) that he will not discuss the terms of this Agreement, or the fact that a
monetary payment was made with any third party (except those with a legal or
financial need to know), including without limitation any former. present, or
future employee of the Company.


This paragraph specifically prohibits disclosure of any of the alleged facts and
circumstances that form the basis of Employee's termination of employment. This
Agreement shall not be admissible in any legal proceeding except in an action to
enforce this Agreement or in litigation arising out of the alleged breach of
this Agreement.


Employee further agrees that if he is required to make disclosures regarding the
Company or this Agreement pursuant to a subpoena or judicial or administrative
order, he shall immediately notify the General Counsel of the Company in writing
upon its receipt and prior to responding to such subpoena or order.






8. Employee agrees that in the event of any breach of the covenants contained in
paragraphs 1, 2, 3, 4, 5 (particularly, but not limited to, disclosure of the
existence or terms of this Agreement), 6 or 7, in addition to any other legal or
equitable remedies that may be available to the Company, the Company may (a)
obtain specific performance against Employee andlor (b) cease all payments
required to be made to Employee under the Plan and this Agreement and recover
all such payments previously made to Employee pursuant to the Plan and this
Agreement. The foregoing sentence is not intended, nor shall it be construed, to
limit Employee's right to dispute the factual basis underlying any claim by the
Company for such remedy. The parties agree and acknowledge that any such breach
or threatened breach would cause irreparableinjury to the Company that cannot
reasonably or adequately be quantified and that such relief does not constitute
in any way a penalty or forfeiture. Employee further acknowledges that if any
action in law or in equity is necessary to enforce or interpret the terms of
this Agreement, the non-prevailing party shall be responsible for all reasonable
costs and expenses, including attorneys' fees, incurred by the prevailingparty.


9. In consideration of the covenants of the Company set forth herein and the
other valuable consideration and benefits provided to Employee by the Company
hereunder, and as required by the Plan, Employee, Employee's family,
representatives,heirs, executors, administrators,successors and assigns release
and forever discharge the Company and its predecessors, successors, assigns,
parents, subsidiaries and affiliates, and their respective past and present
directors, officers, employees, attorneys, agents, insurers, board of directors,
and their employee benefit plans and programs and their trustees, fiduciaries or
administrators (hereafter referred to collectively as "Releasees") from any and
all claims, demands, debts, damages, injuries, actions or rights of action of
any nature whatsoever, whether known or unknown, asserted or unasserted, which
Employee had, now has or may have against the Company and any or all Releasees
from the beginning of Employee's employment to and including the date of this
Agreement relating to or arising out of Employee's employment with the Company
or the termination of such employment, whether based on tort, contract (express
or implied, oral or written), common law, or any federal, state, or local
statute, regulation, ordinance, or other law, other than a claim with respect to
a vested right Employee may have to receive benefits under any plan maintained
by the Company. Employee represents that Employee has not filed any action,
complaint, charge, grievance or arbitration against the Company or any of the
Releasees. By releasing the claims described in this Paragraph 9, Employeedoes
not waive any claims that cannot be waived as a matter of law.


Employee understands that there are various federal, state, and local laws that
prohibit retaliation and employment discrimination on the basis of, among other
things, age, sex, race, color, national origin, religion, and disability, and
that these laws are enforced by various governmentagencies. Employee intends to
give up any rights Employee may have under these laws or any other federal or
state statute or common law. Employee understands that Employee's waiver of
claims and Employee's release as contained in this Agreement includes, but is
not limited to, claims for breach of an implied or express employment contract,
claims for wrongful discharge, claims under the Age Discrimination in Employment
Act. claims under the Older Workers Benefits Protection Act, claims under the
Americans with Disabilities Act, claims under Title VII of the Civil Rights Act
of 1964, claims under Sections 1981 through 1988 of Title 42 of the United
States Code, claims under The Employee Retirement Income Security Act of 1974,
except for any vested benefits under any tax qualified benefit plan, claims
under The Immigration Reform and Control Act, claims under the Worker Adjustment
and RetrainingNotification Act and any state layoff or plant closing law. claims
under The Fair Credit Reporting Act, claims under The Family and Medical Leave
Act, claims under The Equal Pay Act, claims under The Sarbanes-Oxley Act, to the
extent permitted by law, claims under The North Carolina Equal Employment
Practices Act, claims under The North Carolina Parental Leave Law for School
Involvement, claims under The North Carolina Smokers' Rights Law, claims under
The North Carolina Persons With Disabilities ProtectionAct, claims under The
North Carolina Communicable Disease Law, claims under The North Carolina
Discrimination on the Basis of Sickle Cell Trait Law, claims under The North
Carolina Genetic Testing Law, claims under The North Carolina Retaliatory
Employment Discrimination Law, claims under The North Carolina Wage and Hour
Act, claims under The North Carolina OccupationalSafety and Health Act, as
amended, claims under any public policy, contract, tort, or common law, or any
other claim whatsoever, arising out of or relating to Employee's employmentwith
the Company and any other claims pursuant to any other federal, state, or local
law or regulation regarding discrimination or employment.




If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee identified in this Agreement is a party.


10. Employee affirms he has not filed, caused to be filed, or is presently a
party to any claim, complaint, or action against the Company or any of the
Releasees in any forum or form. Employee also affirms he has been paid or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
vacation, severance or benefits to which Employee may be entitled up to the date
of this Agreement, and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions, vacation, severance or benefits are due to
Employee, except as provided in this Agreement. Employee also affirms Employee
has no known workplace injuries or occupational diseases, and that Employee has
been provided or has not been denied any leave requested under the Family and
Medical Leave Act or any other state or local law providing for leave. Employee
also affirms that Employee has not divulged any proprietary or confidential
information of the Company and will continue to maintain the confidentiality of
such information consistent with the Company's policies and his or her
agreement(s) with the Company and/or common law.


Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by any Releasees, including but not
limited to the Company and it officers, including any allegations of corporate
fraud. Both Parties acknowledge that this Agreement does not limit either
party's right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local govemment agency. To the extent
permitted by law, Employee agrees that if such administrative claim is made,
Employee shall not be entitled to recover any individual monetary relief or
other individual remedies.


Employee affirms that all of the Company's decisions regarding Employee's pay
and benefits through the date of Employee's separation of employment were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.


11. Employee covenants that neither Employee, nor any of Employee's respective
heirs, representatives, successors or assigns, will commence, prosecute or cause
to be commenced or prosecuted against the Company or any of the Releasees any
action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are being released by this Agreement,
nor will Employee seek to challenge the validity of this Agreement, except that
this covenant not to sue does not affect Employee's future right to enforce
appropriately the terms of this Agreement in a court of competent jurisdiction.


12. Employee acknowledges that:


(a) Employee has been advised to consult with an attorney of Employee's own
choice about the meaning and effect of this Agreement because Employee waives
important rights by signing this Agreement, including rights to sue for age
discrimination under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act;








--------------------------------------------------------------------------------






Agreement;

(b) Employee has had a period of forty-five (45) days within which to consider
this





(c) Employee agrees that any modifications, material or otherwise, made to this
Agreement do not restart or affect in any manner the original up to forty-five
(45) calendar day consideration period;


(d) Employee has a period of seven (7) days from the date that Employee signs
this Agreement within which to revoke it and that this Agreement will not become
effective or enforceable until the expiration of this seven (7) day revocation
period. To be effective, Employee's revocation must be in






--------------------------------------------------------------------------------








writing and delivered either by mail or by hand within the 7-calendar day period
to: Dex One Corporation, Human Resources, 1001 Winstead Drive, Cary, North
Carolina 27513. If by mail, the revocation must be: (1) postmarked within the
seven (7) calendar day revocation period, (2) properly addressed, and (3) sent
by certified mail, return receipt requested;


(e) Employee fully understands the terms and contents of this Agreement and
freely, voluntarily, knowingly and without coercion enters into this Agreement.
Employee also understands and agrees that Employee would not receive the monies
and/or benefits specified herein, except for Employee's execution of this
Agreement and the fulfillment of the promises contained herein; and,


(f) In order to be eligible to receive the consideration set forth in this
Agreement, Employee must sign this Agreement and comply with all of its terms
and provisions. Employee is specifically informed that in connection with the
merger of the Company, the entire senior leadership team of the Company will be
exiting the business at closing. These senior leadership team members have been
selected for termination. Attached as Appendix C is a list of the job titles and
ages of the senior leadership team. No other senior leadership team members were
retained.


13. This Agreement and the Appendices hereto constitute the entire agreement of
the parties and all prior negotiations or representations between the parties
with respect to their subject matter are superseded by this Agreement. It shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and legal representatives but neither this
Agreement nor any rights hereunder shall be assignable by Employee without the
Company's written consent. In addition, this Agreement supersedes (and evidences
the mutual termination of) any prior employment or compensation agreement,
whether written, oral or implied in law or implied in fact between Employee and
the Company. This Agreement may be amended only by a subsequent written
agreement executed by both an officer of Dex One and by the Employee named
herein.


14. If for any reason anyone or more of the provisions of this Agreement shall
be held or deemed to be inoperative, unenforceable or invalid by a court of
competent jurisdictlon, such circumstances shall not have the effect of
rendering such provision invalid in any other case or rendering any other
provisions of this Agreement inoperative, unenforceable or invalid, and all such
other provisions shall remain in full force and effect, and it is the express
intent of the parties that any such affected provision shall be read by such
court to be as broad and restrictive as possible without being found to be
inoperative, unenforceable or invalid.


15. This Agreement shall be construed in accordance with the laws of the State
of North Carolina (without regard to the state's conflict of law provisions),
except to the extent superseded by applicable federal law. Employee expressly
consents that any action or proceeding relating to this Agreement initiated by
Employee will only be brought in a court located in the State of North Carolina.


16. The parties agree that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.


[The remainder of this page is intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee and Dex One Corporation, by its duly authorized
officer, have hereunder executed this Agreement.






Dated: May 3, 2013
                            
/s/ Mark W. Hianik
Mark Hianik



                            
DEX ONE CORPORATION
 
/s/ Alfred T. Mockett
Alfred T. Mockett
Title: CEO and President









--------------------------------------------------------------------------------








APPENDIX A




Dex One Corporation
Severance Plan - Senior Vice President




[Copy Attached]






--------------------------------------------------------------------------------




, i










APPENDIX B




Employee's Original Hire Date was: April 14, 2008


Employee's Termination Date was: May 3, 2013






--------------------------------------------------------------------------------




4 ~ t II
















APPENDIXC


Job titles and ages of all senior leadership team members who were selected for
separation


Job Title


President and CEO 64
EVP and CFO 46
EVP Sales and Marketing 57
SVP, General Counsel and Chief Administrative Officer 53
SVP Communications 44
SVP and Chief Strategy Officer 50
SVP Operations 60
VP and Acting Chief Technology Officer 47








Job titles and ages of all senior leadership team members who were NOT selected
for separation


NONE


